PER CURIAM.
We have examined the record and Briefs of Counsel in this cause, and heard oral argument at the Bar of this Court. From our perusal of the record we reach the conclusion that the Chancellor below based his findings upon conflicting evidence, and following the rule so often enunciated by this Court, that “the findings of a Chancellor, based upon conflicting evidence, will not be disturbed unless clearly shown to be erroneous”, and finding no reversible error , in the record we conclude that the cause should be, and it is, hereby affirmed.
Affirmed.
TERRELL, C. J., ROBERTS and O’CONNELL, JJ., and WELCH, Associate Justice, concur.